
	
		II
		Calendar No. 723
		111th CONGRESS
		2d Session
		S. 1633
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Ms. Cantwell (for
			 herself and Mr. Bond) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			December 21, 2010
			Reported by Mr. Kerry,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To require the Secretary of Homeland Security, in
		  consultation with the Secretary of State, to establish a program to issue
		  Asia-Pacific Economic Cooperation Business Travel Cards, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Asia-Pacific Economic Cooperation
			 Business Travel Cards Act of 2009.
		2.Asia-Pacific
			 Economic Cooperation Business Travel Cards
			(a)In
			 generalNot later than
			 January 1, 2010, the Secretary of Homeland Security, in consultation with the
			 Secretary of State, shall establish a program called the APEC Business
			 Travel Program to issue Asia-Pacific Economic Cooperation Business
			 Travel Cards (ABTC) to eligible United States citizen business leaders and
			 senior United States Government officials actively engaged in Asia-Pacific
			 Economic Cooperation (APEC) business.
			(b)Integration with
			 existing travel programsThe Secretary of Homeland Security shall
			 integrate application procedures for and issuance of ABTC with other
			 appropriate international registered traveler programs of the Department of
			 Homeland Security, such as Global Entry, NEXUS, and SENTRI.
			(c)Cooperation with
			 private entitiesIn carrying out this section, the Secretary of
			 Homeland Security shall work in conjunction with appropriate private sector
			 entities to ensure that applicants for ABTC satisfy ABTC requirements. The
			 Secretary of Homeland Security may utilize such entities to enroll and issue
			 ABTC to qualified applicants.
			(d)Fee
				(1)In
			 generalThe Secretary of
			 Homeland Security may impose a fee for the issuance of ABTC, and may modify
			 such fee from time to time as the Secretary determines appropriate.
				(2)LimitationThe
			 Secretary of Homeland Security shall ensure that the total amount of any fees
			 imposed under paragraph (1) in any fiscal year does not exceed the costs
			 associated with carrying out this section in such fiscal year.
				(3)Crediting to
			 appropriate accountFees collected under paragraph (1) shall be
			 credited to the appropriate account of the Department of Homeland Security and
			 are authorized to remain available until expended.
				
	
		1.Short titleThis Act may be cited as the
			 Asia-Pacific Economic Cooperation
			 Business Travel Cards Act of 2010.
		2.Asia-Pacific Economic
			 Cooperation Business Travel Cards
			(a)In
			 generalThe Secretary of
			 Homeland Security, in coordination with the Secretary of State, is authorized
			 to establish a program within 12 months from the date of the enactment of this
			 Act, to be known as the APEC Business Travel Program, under
			 which the Secretary may issue Asia-Pacific Economic Cooperation Business Travel
			 Cards (in this Act referred to as ABT Cards) to eligible United
			 States citizens, including business leaders and United States Government
			 officials actively engaged in Asia-Pacific Economic Cooperation (APEC)
			 business. To be eligible for an ABT Card issued under this section, an
			 individual must first be approved in one of the international trusted traveler
			 programs described in subsection (b).
			(b)Integration with
			 existing travel programsThe Secretary of Homeland Security may
			 integrate application procedures for, and issuance of, ABT Cards with other
			 appropriate international trusted traveler programs of the Department of
			 Homeland Security, such as Global Entry, NEXUS, and SENTRI.
			(c)Cooperation with
			 private entitiesIn carrying out this section, the Secretary of
			 Homeland Security may consult with appropriate private sector entities.
			(d)RegulationsThe
			 Secretary of Homeland Security, in consultation with the Secretary of State,
			 may prescribe such regulations as may be necessary to implement the APEC
			 Business Travel Program.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security such sums as may be necessary to establish the
			 APEC Business Travel Program.
			(f)Fee
				(1)In
			 generalThe Secretary of Homeland Security may prescribe and
			 collect a fee for the issuance of ABT Cards, and may modify such fee from time
			 to time as the Secretary determines appropriate.
				(2)LimitationThe
			 Secretary of Homeland Security shall ensure that the total amount of any fees
			 imposed under paragraph (1) in any fiscal year does not exceed the costs
			 associated with carrying out this section in such fiscal year.
				(3)Account for
			 collectionsThere is hereby established in the Treasury of the
			 United States an APEC Business Travel Program Account, into
			 which the fees collected under paragraph (1) shall be deposited as offsetting
			 receipts.
				(4)Use of the funds in the
			 accountThe funds in the APEC Business Travel Program Account may
			 be credited to the appropriate account of the Department of Homeland Security
			 for expenses incurred in carrying out this section. Such funds shall remain
			 available until expended.
				(g)Termination of
			 programThe Secretary of Homeland Security, in coordination with
			 the Secretary of State, may cease issuance of the ABT Cards if the Secretary
			 deems it in the interest of the United States to do so.
			
	
		December 21, 2010
		Reported with an amendment
	
